DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an opening and closing portion that is capable of opening and closing” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the blower comprises a motor that is configured to rotate a fan” in line 3.  It’s not clear as to if the fan is part of the blower since a blower is equivalent to a fan.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “...a motor that is configured to rotate an impeller of the blower”.  Accordingly in claim 6 line 2, Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the blower is a cylindrical sirocco fan”.
Claim 1 recites “an attachable/detachable direction of the motor with respect to the blower is an upper side thereof”.  A direction is a vector while “side” refers to location or space.  It’s not clear as to how a vector can be a location or space.
Claim 7 recites “a vehicle front side of the blower is lower”.  It’s not clear as to what reference structure is used for comparing the position of the front side of the blower.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (DE 9420222.  Applicant provided a translation on 7/20/2021) in view of Ueda (JP 2005014703.  See attached translation).
Regarding claim 1, Behr teaches a vehicle air conditioner comprising:
a blower (fan 37, fig 2.  Noted fan 37 is a sirocco/centrifugal fan type of blower), at least the blower being disposed partially within an engine compartment (compartment 29, which is at the left of bulkhead 26 in fig 2),
wherein the blower comprises a motor (38, fig 2) that is configured to rotate an impeller (wheel 39, fig 2) of the blower,
wherein a rotating shaft of the motor is diagonally arranged with an inclination angle that is greater than 0 degree and less than 90 degrees with respect to a vertical direction (annotated fig 2), and
wherein “an attachable/detachable direction of the motor with respect to the blower is an upper side thereof” (This is intended function.  The attachable and detachable direction depends on other components of the vehicle and manufacturing process.)
[AltContent: connector][AltContent: connector]
[AltContent: textbox (Inclination angle)][AltContent: arrow][AltContent: arc][AltContent: textbox (Annotated figure 1)]
    PNG
    media_image1.png
    237
    268
    media_image1.png
    Greyscale

	

Behr fails to teach the blower is entirely in the engine compartment.
Ueda teaches a blower (10, fig 1) disposed within an engine compartment (engine room 11, fig 1.  Noted engine room 11 is the space at the left side of bulkhead 13).
It would have been obvious at the time of filing to modify Behr as taught by Ueda by locating the blower unit entirely in the engine compartment in order to allow more space to accommodate other electrical components such as wiring or PC board.
Regarding claim 4, Behr in view of Ueda teaches wherein a cover (Ueda 300, fig 2) is disposed in the engine compartment to cover the blower, and wherein the cover comprises an opening and closing portion (the cover itself is an opening or closing portion) that is capable of opening and closing, the opening and closing portion provided at least in a portion of an upper side of the blower (upper of blower 200 in Ueda fig 2).
Regarding claim 5, Behr in view of Ueda teaches an inclination portion (annotated fig 2) is provided at least in a portion of an upper side (upper surface) of the cover along a mounting surface (surface of blower that holds bolt 410, Ueda fig 2) of the motor in the blower.

[AltContent: textbox (Inclined portion)][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    178
    364
    media_image2.png
    Greyscale

[AltContent: textbox (Annotated figure 2)]

Regarding claim 7, Behr in view of Ueda teaches the blower is disposed to be inclined so that a vehicle front side (upstream side of fan 37, Behr fig 2) of the blower is lower (since the claim doesn’t specify the reference point, examiner interprets that the upstream side of fan 37 is lower than the downstream side of the fan) and wherein a discharge portion (inlet of fan 37, Behr fig 2) of the blower is provided in the vehicle front side.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (DE 9420222.  Applicant provided a translation on 7/20/2021) in view of Ueda (JP 2005014703.  See attached translation), and further in view of Hipp-Kalthoff (US 20100029192).
Regarding claims 2-3, Behr in view of Ueda teaches all the limitations of claim 1, but fails to teach the inclination angle is equal to or less than 45 degrees or a range between 20 degrees and 40 degrees.  
Hipp-Kalthoff teaches inclination of blower shaft is approximately 15 degree ([0027] “approximately 15 degree”.  Also [0035] “the angle may be 50 degree”).
It would have been obvious at the time of filing to modify Behr in view of Ueda as taught by Hipp-Kalthoff by adjusting the inclination angle of the blower shaft so that the inlet of the blower is facing outside air intake of the AC system in order to get more fresh air and reduce pressure drop along the flow path.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (DE 9420222.  Applicant provided a translation on 7/20/2021) in view of Ueda (JP 2005014703.  See attached translation), and further in view of Dorland (US 20140335774).
Regarding claim 6, Behr in view of Ueda teaches all the limitations of claim 1, and the blower is a cylindrical sirocco fan, wherein an air intake portion (inlet 20, Behr fig 2) of the blower is provided in a bottom side (lower side) of the rotating shaft (as seen in Behr fig 2); a filter (Behr 41 or 42, fig 2) and an air passage (27, Behr fig 2)
Behr in view of Ueda fails to teach an inside/outside air switching device is provided upstream of the air intake portion via the air passage, and wherein the filter is provided between the air intake portion and the inside/outside air switching device.
Dorland teaches an inside/outside air switching device (34, fig 3) is provided upstream of an air intake portion (inlet opening of blower case 26, fig 3) via an air passage (flow passage between 34 and 26), and wherein a filter (38, fig 3) is provided between the air intake portion and the inside/outside air switching device (as seen in fig 3).
It would have been obvious at the time of filing to modify Behr in view of Ueda as taught by Dorland by incorporating an inside/outside air switching device in order to control amount of inside or outside air flowing into the air conditioning system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762